Citation Nr: 1026689	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a skin 
disorder claimed as chloracne and porphyria cutanea tarda.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral leg disorder.  

4.  Entitlement to service connection for a gastrointestinal 
disorder.  

5.  Entitlement to service connection for a skin disorder. 

6.  Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities with chronic skin 
ulcers, and an above-the-knee amputation of the left lower 
extremity.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to an effective date, prior to August 28, 2002, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  

9.  Entitlement to an increased rating for PTSD, currently rated 
as 30 percent disabling.  

10.  Entitlement to an increased rating for diabetes mellitus 
type II, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.S.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1968 to July 1971.  


This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Roanoke, VA Regional 
Office (RO).  

This case has previously come before the Board.  Most recently, 
in November 2009, the matters were remanded to the agency of 
original jurisdiction (AOJ) to afford the Veteran a hearing.  In 
February 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a travel Board hearing.  A transcript of 
the hearing has been associated with the claims file.  The case 
has been returned to the Board for further appellate review.  

The Board notes that the Veteran withdrew his request for a 
Decision Review Officer hearing and waived initial AOJ 
consideration of additional evidence presented, in February 2010.  

The Board further notes that the Veteran filed a claim in regard 
to a left knee disorder in August 2004, and while the issue was 
certified to the Board in October 2007, VA inpatient records, 
dated from March 2005 to June 2005, reflect an above-the-knee 
amputation of the left lower extremity.  Thus, while not 
separately listed on the title page, following the AOJ's 
implementation of the grant herein of service connection for 
peripheral vascular disease of the bilateral lower extremities 
with chronic ulcers and an above-the-knee amputation of the left 
lower extremity, the degree of impairment due to the disability 
of the left lower extremity, including the status of the left 
knee, is for consideration, and results in no prejudice to the 
Veteran.  

The issues of entitlement to service connection for a 
gastrointestinal disorder and a skin disorder, and the issues in 
regard to an increased rating for service-connected diabetes 
mellitus type II and the evaluation of service-connected PTSD 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a gastrointestinal disorder was denied 
in a May 1997 rating decision.  The Veteran did not file a notice 
of disagreement and that decision is final.  

2.  Service connection for chloracne and porphyria cutanea tarda 
was denied in a May 1997 rating decision.  The Veteran did not 
file a notice of disagreement and that decision is final.  

3.  Service connection for a bilateral leg disorder was denied in 
a November 2001 rating decision.  The Veteran did not perfect an 
appeal and that decision is final.  

4.  Evidence added to the record since the May 1997 rating is 
decision is relevant and probative in regard to service 
connection for a gastrointestinal disorder and raises a 
reasonable possibility of substantiating the claim.  

5.  Evidence added to the record since the May 1997 rating 
decision is relevant and probative in regard to service 
connection for a skin disorder claimed as chloracne and porphyria 
cutanea tarda and raises a reasonable possibility of 
substantiating the claim.  

6.  Evidence added to the record since the November 2001 rating 
is decision is relevant and probative in regard to service 
connection for a bilateral leg disorder and raises a reasonable 
possibility of substantiating the claim.  

7.  There is competent evidence tending to establish that 
peripheral vascular disease the bilateral lower extremities with 
chronic ulcers and an above-the-knee amputation of the left lower 
extremity is proximately due to service-connected diabetes 
mellitus type II.  

8.  There is competent evidence tending to establish hypertension 
is proximately due to service-connected diabetes mellitus type 
II.  

9.  The Veteran's original claim for service connection was filed 
in October 1996, a January 29, 1997 VA examination report shows a 
diagnosis of PTSD related to the Veteran's history of stressful 
experiences during service in Vietnam, to include rocket and 
mortar attacks, and the claim was denied by the AOJ in final 
rating decisions, dated in May 1997 and February 1998 due to the 
lack of a verified in-service stressor.  The AOJ reopened and 
granted the claim for service connection for PTSD in a May 2007 
rating decision based on new and material evidence in the form of 
additional official service records obtained by the AOJ in 
February 2007 verifying the claimed rocket and mortar attacks 
during service.  Thus, an effective date of January 29, 1997, the 
date entitlement arose, is warranted for the grant of service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The May1997 rating decision, which denied entitlement to 
service connection for a gastrointestinal disorder, is final.  
Evidence submitted since that decision is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009). 

2.  The May 1997 rating decision, which denied entitlement to 
service connection for a skin disorder claimed as chloracne and 
porphyria cutanea tarda, is final.  Evidence submitted since that 
decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009). 

3.  The November 2001 rating decision, which denied entitlement 
to service connection for a bilateral leg disorder, is final.  
Evidence submitted since that decision is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).  

4.  Peripheral vascular disease of the bilateral lower 
extremities with chronic ulcers and an above-the-knee amputation 
of the left lower extremity is proximately due to service-
connected diabetes mellitus type II.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.310 (2009).

5.  Hypertension is proximately due to service-connected diabetes 
mellitus type II.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.310 (2009).

6.  The criteria for an effective date of January 29, 1997 for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 
3.156, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in the 
law with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claims are herein being reopened and/or granted, as 
applicable.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Analysis

Gastrointestinal Disorder

The issue of entitlement to service connection for a 
gastrointestinal disorder was previously addressed and denied by 
the AOJ in May 1997 under a non-specific Diagnostic Code 9899.  
At the time of the prior decision, the record included the 
service treatment records, statements from the Veteran, and post 
service medical records.  The evidence was reviewed and service 
connection for a gastrointestinal disorder was denied.  38 
U.S.C.A. § 7105.  That decision is final.  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, however, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

At the time of the prior decision in May 1997, the AOJ determined 
that while the Veteran was treated for diarrhea during service 
and the evidence did not establish a relationship between in-
service symptoms and any chronic disability manifested by 
gastrointestinal symptoms.  

Since that determination, the Veteran has applied to reopen the 
claim of entitlement to service connection for a gastrointestinal 
disorder.  The evidence submitted since the prior final denial in 
May 1997 is new and material.  

An April 1998 private record notes a history of epigastric pain, 
with epigastric pain to deep palpation, a May 2001 colonoscopy 
report notes inflamed internal hemorrhoids and rare diverticulum 
of the sigmoid colon, and an April 2002 VA record reflects GERD 
and diverticulosis.  The evidence added to the claims file since 
the prior final denial in May 1997, when considered with the 
other evidence, is relevant and probative and raises a reasonable 
possibility of substantiating the claim.  The Board finds that 
the Veteran has submitted new and material evidence.  Therefore, 
the claim for service connection for a gastrointestinal disorder 
is reopened.

Skin Disorder claimed as Chloracne and Porphyria Cutanea Tarda

The issue of entitlement to service connection for a skin 
disorder claimed as chloracne and porphyria cutanea tarda was 
previously addressed and denied by the AOJ in May 1997.  At the 
time of the prior decision, the record included the service 
treatment records, statements from the Veteran, and post service 
medical records.  The evidence was reviewed and service 
connection for a skin disorder claimed as chloracne and porphyria 
cutanea tarda was denied.  38 U.S.C.A. § 7105.  That decision is 
final.  If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in May 1997, the AOJ determined 
that a skin disorder claimed as chloracne and porphyria cutanea 
tarda was not shown and denied the claim under nonspecific 
Diagnostic Code 9499.  The January 1997 VA examiner noted that it 
was impossible to provide an accurate assessment regarding the 
diagnosis as the cutaneous condition had largely cleared leaving 
post-inflammatory change.  Since that determination, the Veteran 
has applied to reopen the claim of entitlement to service 
connection for a skin disorder.  The evidence submitted since the 
prior final denial in May 1997 is new and material.  

VA records, to include a December 2003 record, reflect ointments 
have been prescribed, and at the hearing the Veteran testified 
that he had the onset of a skin disorder in Vietnam and that it 
continues to intermittently appear on his back, arms or legs, and 
groin area with itching.  Transcript at 10 (2010).  The 
additional evidence when considered with the other evidence of 
record, and if accepted as true, appears to raise a possibility 
of substantiating the claim.  The Board finds that the Veteran 
has submitted new and material evidence.  Therefore, the claim 
for service connection for a skin disorder claimed as chloracne 
and porphyria cutanea tarda is reopened.

Peripheral Vascular Disease

The issue of entitlement to service connection for a bilateral 
leg disorder was previously addressed and denied by the AOJ in a 
November 2001 rating decision, in which it was noted that the VA 
treatment records attributing lower extremity pain to vascular 
insufficiency.  The Veteran filed a notice of disagreement and as 
reflected in the November 2002 statement of the case, service 
connection for a bilateral leg disorder of the bilateral lower 
extremities was denied.  The Veteran did not perfect an appeal.  
At the time of the prior decision, the record included the 
service treatment records, statements from the Veteran, and post 
service medical records.  The evidence was reviewed and service 
connection for a bilateral leg disorder was denied.  38 U.S.C.A. 
§ 7105.  That decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in November 2001, the AOJ 
determined that there was no evidence relating peripheral 
vascular disease to service.  Since that determination, in May 
2004, the Veteran has applied to reopen the claim of entitlement 
to service connection for a bilateral leg disorder.  The evidence 
submitted since the prior final denial in November 2001 is new 
and material.  

In a January 2010 private opinion, the Veteran's doctor stated 
that the Veteran's peripheral vascular disease of the bilateral 
lower extremities was due to service-connected diabetes mellitus 
type II.  The evidence added to the claims file since the prior 
final denial in November 2001 is relevant and probative and 
raises a reasonable possibility of substantiating the claim.  The 
Board finds that the Veteran has submitted new and material 
evidence.  

II.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009). 

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  
This includes an increase in disability.  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for 
hypertension and peripheral vascular disease of the bilateral 
lower extremities, with chronic skin ulcers, and an above-the-
knee amputation of the left lower extremity.  Having considered 
the evidence, the Board concludes that a finding in favor of 
service connection is supportable.  

As reflected in the May 2009 rating decision, service connection 
has been established for a right lower extremity below-the-knee 
amputation associated with service-connected diabetes mellitus 
type II.  In addition, a June 2004 VA opinion is to the effect 
that the accelerated nature of the disease process of the 
Veteran's severe diabetes mellitus and particularly because it is 
due to exposure to herbicides, resulted in progressive peripheral 
vascular disease and would lead to a heart disorder, and in a 
July 2005 private opinion, the doctor stated that service-
connected diabetes mellitus type II most certainly contributes 
to, and worsens, the Veteran's periperhal vascular disease.  

The Board notes that while the July 2004 VA examination report 
reflects an opinion to the effect that it is less than likely 
that diabetes mellitus caused the peripheral vascular disease, 
noting the Veteran's use of tobacco and alcohol, the June 2006 VA 
examiner noted that although past issues associated with 
peripheral vascular disease were more likely related to the 
Veteran's risk factors, the worsening of peripheral vascular 
disease was attributable to diabetes mellitus.  
Further, VA records reflect that the Veteran was an inpatient 
from January 2008 to September 2008 due to peripheral vascular 
disease, the etiology of which was specifically noted to be 
diabetes mellitus.  

In addition, and while the February 2006 and November 2008 VA 
examiners opined that hypertension and amputation of the left leg 
above-the-knee were not due to diabetes mellitus type II, noting 
an onset of the disabilities prior to the diagnosis of diabetes 
mellitus in 2003, with hypertension noted to have been diagnosed 
in 1995 and symptoms associated with the left leg beginning in 
1999, the Veteran's private doctor, in January 2010, reported 
treating the Veteran for diabetes mellitus since 1995 with 
complications manifested by arteriosclerosis and peripheral 
vascular disease, resulting in lower extremity amputation, 
bilaterally.  In this case, there is competent evidence tending 
to establish that peripheral vascular disease of the bilateral 
lower extremities and hypertension are proximately due to or the 
result of service-connected diabetes mellitus type II.  The Board 
notes that a February 1984 record reflects pancreatitis and the 
term cardiovascular-renal disease applies to combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease, and hypertension is an early symptom long 
preceding the development of these diseases in their more obvious 
form.  38 C.F.R. § 3.309.  

The Board notes that whether the claims are considered to be 
proximately due to or the result of service-connected diabetes 
mellitus type II or to be aggravated by service-connected 
diabetes mellitus type II, service connection is warranted.  38 
C.F.R. § 3.310 (2008); see Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that at that time the Veteran filed the 
claims, the criteria of 38 C.F.R. § 3.310 did not require a 
determination as to a baseline level of severity of a nonservice-
connected disease or injury before service connection under a 
theory of aggravation was warranted.  Regardless, there is a 
relative equipoise in the evidence and having resolved all doubt 
in favor of the Veteran, the Board finds that hypertension and 
peripheral vascular disease of the bilateral lower extremities 
with chronic ulcers and an above-the-knee amputation of the left 
lower extremity and hypertension are proximately due to or the 
result of service-connected diabetes mellitus type II.  Thus, 
service connection for hypertension and peripheral vascular 
disease of the bilateral lower extremities with chronic ulcers 
and an above-the-knee amputation of the left lower extremity is 
warranted.  

The evidence is in favor of the claims of service connection for 
hypertension and peripheral vascular disease of the bilateral 
lower extremities with chronic ulcers and an above-the-knee 
amputation of the left lower extremity.  Consequently, the 
benefits sought on appeal are granted.  

II.  Effective Date

The Veteran asserts entitlement to an effective date, prior to 
August 28, 2002, for the grant of service connection for PTSD.  
Having considered the evidence, the Board finds that an effective 
date of January 29, 1997 is warranted.  

By way of history, the Veteran filed an original claim of 
entitlement to service connection for PTSD in October 1996, 
noting in-service stressors to include having come under constant 
rocket and mortar attack during service in Vietnam.  In a May1997 
rating decision, service connection for PTSD was denied and the 
AOJ noted that while PTSD had been diagnosed on VA examination on 
January 29, 1997 due a history of in-service rocket and mortar 
attacks during service in Vietnam, there was no verified in-
service stressor.  

In February 1998, in light of an additional service personnel 
record received in July 1997, the AOJ readjudicated the claim and 
noted that while the additional service record showed that the 
Veteran was involved in counter insurgency operations in Vietnam 
in 1970, the record did not establish the Veteran's personal 
involvement and did not verify an in-service stressor for 
purposes of PTSD.  Consequently, the claim was denied.  

In August 2002, the Veteran filed an application to reopen the 
claim of entitlement to service connection for PTSD and in a 
January 2003 rating decision, the AOJ denied reopening the claim 
noting that PTSD had been previously denied because the Veteran 
did not engage in combat and that there was no verified in-
service stressor.  In a May 2004 statement of the case, and while 
not identifying any specific findings, the AOJ noted that, 
although the additional evidence presented was both new and 
material, the evidence did not establish a diagnosis of PTSD 
secondary to combat or any in-service traumatic events.  The 
Veteran perfected an appeal in regard to the claim in May 2004.  

A February 2007 deferred rating decision reflects that the AOJ 
obtained additional service records, received in February 2007.  
As noted by the AOJ, the additional service records include 
"Headquarters" reports, and a command chronology establishing 
that the Veteran was assigned to MWSG 17 (Marine Wing Support 
Group), 1st MAW (Marine Aircraft Wing) during service in Vietnam 
and that his unit came under numerous rocket attacks while 
stationed in Danang.  

On VA examination in May 2007 the diagnosis was PTSD related to 
the Veteran's history of combat exposure during service in 
Vietnam, and the examiner noted that the Veteran had been 
diagnosed with PTSD on VA examination ten years earlier and 
continued to have the same symptoms.  In a May 2007 rating 
decision, the AOJ granted service connection for PTSD based on 
the receipt of the additional service records, finding that the 
additional service records corroborated the Veteran's in-service 
stressors of having come under rocket and mortar attacks.  The 
effective date assigned for the grant of service connection for 
PTSD was August 28, 2002, noted to be the date of claim.  

In August 2007, the Veteran expressed disagreement with the 
effective date assigned for the grant of service connection for 
PTSD in the May 2007 rating decision.  In addition, in 
correspondence received in February 2008, the Veteran stated that 
he had originally filed his claim in 1996, was shown to have had 
PTSD on VA examination in January 1997 and in May 2007, and that 
the identified stressors were the same in both examination 
reports.  

The provisions of 38 C.F.R. § 3.156(c) together with 38 C.F.R. 
§ 3.400(q)(2), establish that the effective date of an award of 
service connection can relate back to the date of the original 
claim or date entitlement arose when new and material evidence 
includes supplemental reports from the service department or 
official service department records that had been misplaced.  38 
C.F.R. §§ 3.156(c), 3.400(q)(2).  See Vigil v. Peake, 22 Vet. 
App. 63 (2008).  

In essence, the AOJ's decision to reopen and grant the claim was 
based on additional evidence received, and particularly, the 
command chronologies for MWSG 17 (Marine Wing Support Group), 1st 
MAW (Marine Aircraft Wing) and other pertinent service records 
for the relevant period, verifying that the location of the 
Veteran's unit in Danang was subjected to significant rocket and 
mortar attacks during the relevant period, and upon which the 
diagnosis of PTSD was based.  The Board notes while a noncombat 
veteran's claimed stressors must be corroborated, corroboration 
of every detail, including the veteran's personal participation, 
is not required; rather, the veteran only needs to offer 
independent evidence of a stressful event that is sufficient to 
imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002).

The command chronologies and other service documents associated 
with the claims file in February 2007 constitute official service 
department records.  See Vigil.  In addition, the award of 
service connection for PTSD in the May 2007 rating decision was 
predicated on the official service department records, i.e. 
command chronologies and other relevant additional service 
records received.  

As the award of service connection for PTSD in the May 2007 
rating decision was based upon receipt of official service 
department records, the provisions of 38 C.F.R. § 3.156(c) are 
for application 38 C.F.R. § 3.156(c)(2003), and together with 
3.400(q)(2), provide that the effective date of an award of 
service connection based on new and material evidence consisting 
of service department records, is the later of the date 
entitlement arose or the date of receipt of the earlier claim.

The effective date of an award of disability compensation is the 
date following separation from service or date entitlement arose 
if the claim was received within one year after separation from 
service; otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) 
(2009).

The Veteran's initial claim for service connection for PTSD was 
received on October 15, 1996.  The earliest competent and 
probative evidence establishing a diagnosis of PTSD is the 
January 29, 1997 VA examination report reflecting the Veteran's 
complaints and symptoms associated with the initial diagnosis of 
PTSD based on his combat exposure in Vietnam, as confirmed on VA 
examination in May 2007.  Thus, an effective date of January 29, 
1997, the date entitlement arose, for the grant of service 
connection for PTSD, is warranted.  

The evidence is in favor of an effective date of January 29, 1997 
for the grant of service connection for PTSD.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder is granted.  

The application to reopen the claim of entitlement to service 
connection for a skin disorder claimed as chloracne and porphyria 
cutanea tarda is granted.  

The application to reopen the claim of entitlement to service 
connection for a bilateral leg disorder is granted.  

Service connection for peripheral vascular disease of the 
bilateral lower extremities with chronic ulcers and an above-the-
knee amputation of the left lower extremity is granted.  

Service connection for hypertension is granted.  

An effective date, of January 29, 1997, for the establishment of 
service connection for PTSD, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

Initially, the November 2008 VA examination report notes that the 
Veteran has been receiving Social Security Administration (SSA) 
disability benefits since 1997.  These records have not been 
associated with the claims file.  

In addition, the Veteran asserts entitlement to service 
connection for a gastrointestinal disorder and for a skin 
disorder, to include as a result of presumed exposure to Agent 
Orange during service in Vietnam.  The Board notes that the 
Veteran served in Vietnam and is presumed to have been exposed to 
Agent Orange.  If a veteran was exposed to an herbicide agent 
during active military service, the following diseases will be 
presumed to have been incurred in service if manifest to a 
compensable degree within specified periods, even if there is no 
record of such disease during service: chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service treatment records note a rash of unknown etiology on the 
back in February 1970 and a rash in moderate amounts on the back 
and chest was noted in May 1970 for which ring worm salve was 
prescribed.  A June 1970 record notes a rash on the back appeared 
to be a fungi and a history of onset in Vietnam was noted.  

A March 1970 record reflects complaints of abdominal cramps of 
three weeks duration with nausea and vomiting, slight rebound 
pain centered over the stomach was reported, and the impression 
was gastritis.  An August 1970 record reflects complaints of 
nausea, vomiting and diarrhea for approximately two days, and a 
September 1970 record reflects complaints of diarrhea for two 
days, and a history of  onset in Vietnam was noted.  

A private record, dated in February 1984, reflects an assessment 
of questionable recurrent peptic ulcer disease (PUD) and an April 
1984 record notes resolving gastritis and duodenitis.  VA records 
reflect complaints of epigastric pain and a May 2001 colonoscopy 
report notes inflamed internal hemorrhoids and rare diverticulum 
of the sigmoid colon, and an April 2002 VA record reflects 
gastroesophageal reflux disease (GERD) and diverticulosis.  A 
December 2003 VA record, reflects that ointments have been 
prescribed, and at the hearing, the Veteran testified that he had 
an onset of a skin disorder in Vietnam and that it intermittently 
appears on his back, arms or legs, and groin area.  Transcript at 
10 (2010).  

In this case, there is insufficient evidence upon which to base a 
determination in regard to service connection for a 
gastrointestinal disorder or a skin disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should be 
afforded a VA examination in association the claims of 
entitlement to service connection for a gastrointestinal disorder 
and a skin disorder.  

In regard to the disability evaluations on appeal, the Board 
notes that in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the 
Court held that when entitlement to a total disability rating 
based on individual unemployability (TDIU) is raised during the 
adjudicatory process of an underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  In this case, the February 2009 rating 
decision shows that a TDIU has been established.  

In addition, the Veteran asserts that the degree of impairment 
due to his service-connected diabetes mellitus type II has 
undergone an increase in severity since he was last examined in 
November 2008, Transcript at 19 (2010).  While not required to 
remand an appealed claim solely because of the passage of time 
since an otherwise adequate examination report was prepared, in 
light of the grant herein of service connection for peripheral 
vascular disease of the bilateral lower extremities with chronic 
ulcers and an above-the-knee amputation of the left lower 
extremity and hypertension, secondary to service-connected 
diabetes mellitus type II, the Veteran should be afforded a VA 
examination for an assessment of the degree of impairment due to 
diabetes mellitus type II.  

The Board notes that the Veteran's diabetes mellitus type II is 
currently evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides 
that diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent evaluation.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities warrants a 40 
percent evaluation.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated warrants a 60 percent evaluation.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated warrants a 100 percent evaluation.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).  Note 1 instructs to 
evaluate compensable complications of diabetes separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  

In addition, the Board notes that an August 2004 VA record 
reflects that the benefits of a consistent, regular exercise 
program were discussed with the Veteran.  An April 2007 record 
notes diabetes mellitus type II was controlled by diet, and a 
September 2008 VA record notes that diabetes mellitus was 
controlled.  

The Veteran testified that for regulation of his diabetes 
mellitus type II, he takes an oral medication and adheres to a 
strict diet.  Transcript at 12 (2010).  In addition, the Board 
notes that service connection has been herein established for 
peripheral vascular disease of the bilateral lower extremities 
with chronic ulcers and an above-the-knee amputation of the left 
lower extremity and hypertension, in addition to service-
connected amputation of the right lower extremity associated with 
service-connected diabetes mellitus type II, and all of these 
disabilities are associated with service-connected diabetes 
mellitus.  As note, the Board finds that an examination is 
necessary for a determination in regard to the degree of 
impairment due to diabetes mellitus type II.  

In regard to PTSD, in light of the effective date of January 29, 
1997 herein assigned for the grant of service connection, the 
Board finds that a VA examination is warranted to retrospectively 
assess the severity of the Veteran's PTSD for the relevant 
period.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also 
Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to 
assist may include development of medical evidence through a 
retrospective medical evaluation where there is a lack of medical 
evidence for the relevant time period).  

Under the criteria of Diagnostic Code 9411, a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  A 30 percent evaluation 
is provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during the periods of significant 
stress, or, symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (2009).

The Board notes that the January 29, 1997 VA examination report 
notes that PTSD was mild.  In addition, a July 2002 VA record 
reflects a Global Assessment of Functioning (GAF) rating of 40/41 
and the relevant diagnoses entered were alcohol and cocaine 
dependence, and adult antisocial behavior.  An August  2005 VA 
report reflects a GAF rating of 55.  As noted, a VA examination 
is necessary in order to determine the degree of impairment 
during the relevant period, in light of the effective date of 
January 29, 1997 assigned herein for the grant of service 
connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should obtain all of the 
Veteran's SSA disability records, to include 
any decisions and the medical records, upon 
which any decision was based.  

2.  After completion of number 1 above, the 
AOJ should schedule the Veteran for a VA 
examination(s) to determine the existence and 
etiology of any gastrointestinal disorder or 
skin disorder.  The claims file should be 
made available for review in conjunction with 
the examination(s) and the examiner's 
attention should be directed to this remand.  
All necessary tests should be accomplished.  
The AOJ should request that the examiner(s) 
provide an opinion in terms of whether it is 
more likely than not (i.e., probability 
greater than 50 percent), as least as likely 
as not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability less 
than 50 percent) that any identified 
gastrointestinal disorder or skin disorder 
had an onset during service or within the 
initial year after separation, or is 
otherwise related to service, to include 
presumed exposure to Agent Orange during 
service in Vietnam, or related to service-
connected disability.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

3.  After completion of number 1 above, the 
AOJ should schedule the Veteran for a VA 
examination to determine the degree of 
impairment due to diabetes mellitus type II.  
The claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished and all manifestations 
reported in detail, including whether insulin 
is required (if so, how administered and 
frequency), and whether regulation of 
activities is required.  The AOJ should 
request that the examiner provide an opinion 
as to the degree of impairment due to 
service-connected diabetes mellitus type II.  
If any increase in the degree of impairment 
is identified during the relevant  period, 
the examiner should report the date of any 
increase, to the extent possible.  A complete 
rationale should accompany any opinion 
provided.  

4.  The AOJ should contact the Veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his psychiatric 
disability for the relevant period.  In 
particular, the Veteran is asked to provide, 
or authorize VA to obtain, any and all 
treatment records pertaining to his 
psychiatric disability.

5.  After completion of number 1 and number 4 
above, to the extent possible, the AOJ should 
schedule the Veteran for a VA examination to 
determine the degree of impairment due to 
PTSD from January 29, 1997, to the present.  
The claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an opinion 
in regard to the degree of impairment due to 
PTSD for the entire relevant period and if 
any increase in the degree of impairment is 
identified during the relevant period, the 
date of any increase should be reported, to 
the extent possible.  A complete rationale 
should accompany any opinion provided.  

6.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development undertaken for compliance and 
review all opinions obtained for adequacy.  
Any further development in that regard should 
be accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


